DETAILED ACTION
The following Office action concerns Patent Application Number 17/167,141.  Claims 1-7 are pending in the application.
Claim Objections
Claim 1 is objected to because the term “wherein the lithium-manganese composite oxide is a lithium-manganese composite oxide...” does not conform to idiomatic English regarding the repetitious use of the term “lithium-manganese composite oxide.”  Appropriate correction is required.  
Claims 2-4, 6 and 7 are objected to because the term “process” is missing from the term “wet chemical [process] according to claim...”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-7 are rejected under 35 U.S.C. § 112(b) because the term “using a divalent Mn salt...” is indefinite regarding the term “using.”  The claims do not set forth any step involved in a method of using the divalent Mn salt.  Therefore, it is unclear what method the applicant is intending to encompass with the term “using.”  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  MPEP § 2173.05(q).
Claims 1-7 are rejected under 35 U.S.C. § 112(b) because the term “mixing a lithium salt” is indefinite.  It is unclear how the step of mixing a lithium salt is related to the claimed method.  The claims do not set forth any connection of the step of mixing to any other step in the method.
Claims 1-7 are rejected under 35 U.S.C. § 112(b) because the term “drying and grinding” is indefinite.  It is unclear how the steps of drying and grinding are related to the claimed method.  The claims do not set forth any connection of the steps of drying and grinding to any other step in the method.
Claims 1-7 are rejected under 35 U.S.C. § 112(b) because the term “baking and water-washing” is indefinite.  It is unclear how the steps of baking and water-washing are related to the claimed method.  The claims do not set forth any connection of the steps of baking and water-washing to any other step in the method.
Claims 1-7 are rejected under 35 U.S.C. § 112(b) because the term “using the lithium-manganese composite oxide as a positive electrode” is indefinite regarding the term “using.”  The claims do not set forth any step involved in a method of using the lithium-manganese composite oxide.  Therefore, it is unclear what method the applicant is intending to encompass with the term “using.”  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  MPEP § 2173.05(q).
Claim 2 is rejected under 35 USC § 112(d) because the claim is identical in scope to claim 1.
Claim 5 is rejected under 35 USC § 112(b) because the term “detaching Li with an oxidant” is indefinite.  It is unclear what the term “detaching” requires.  It is unclear how the composite oxide would contain Li if the Li is detached.
Claim 6 is rejected under 35 USC § 112(b) because the claim is identical in scope to claim 3.
Claim 7 is rejected under 35 USC § 112(b) because the claim is identical in scope to claim 4.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
May 25, 2022